Exhibit 10.46

 

ACCORD AND FIRST AMENDED CONSULTING AGREEMENT

 

This Accord and First Amended Consulting Agreement (the “Amended Agreement”) is
made as of April 16, 2020 (“Effective Date”) and amends that “Original
Agreement” entered into by and between Touchpoint Group Holdings, Inc. (“TGHI”
or the “Company”) (formerly, One Horizon Group, Inc.) and Catalyst Corporate
Solutions, LLC, 10119 W. Lariat Ln., Peoria, AZ 85383 (Tax ID: 012646848)
(“Catalyst,” or the “Consultant”) on or about August 5, 2019. Company and/or
Consultant may each be referred to herein as a “Party,” and collectively as the
“Parties.”

 

WHEREAS, Consultant has heretofore provided, and continues to provide valuable
services to Company under the Original Agreement, which such services were and
continue to be performed in a manner completely satisfactory to the Company;

 

WHEREAS, Company acknowledges and agrees that the compensation earned by
Consultant under the Original Agreement has been duly and fully earned as of the
date of such Agreement;

 

WHEREAS, Section 4(f) of the Original Agreement provided in relevant part that:

 

The Parties shall negotiate and agree in good faith regarding Consultant’s
compensation package for any consulting services to be provided beyond the scope
of this Agreement and/or beyond the Term depending upon the Company’s needs at
such time and the services being requested of Consultant.

 

WHEREAS, during the course of the Parties’ working relationship, Company and
Consultant have been developing further the plans of the Company, and the
Consultant has already taken important steps to advance the Company’s interests
in this regard;

 

WHEREAS, the Company is desirous that Consultant continue to perform all of the
Consulting Services set forth in Section 2 of the Original Agreement up through
and including October 15, 2020 (“First Amended Term”);

 

WHEREAS, the Consultant is agreeable to performing the additional Consulting
Services and to provide these services along with Consulting Services set forth
in Section 2 of the Original Agreement throughout the First Amended Term;

 

WHEREAS, pursuant to the Original Agreement, Company Management agreed to issue
to Consultant Two Million Five Hundred Thousand (2,500,000) shares of TGHI
common stock and agreed that such shares shall not be subject to a reverse
split; and

 

WHEREAS, TGHI did execute a 25-1, reverse split;

 



 

 

 

NOW THEREFORE, Company and Consultant enter into this Amended Agreement in
consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

 

1.Company shall immediately and irrevocably issue to Consultant Two Million Four
Hundred Thousand (2,400,000) shares of TGHI common stock (“Corrective Share
Issuance”).

 

2.Company acknowledges and agrees with Consultant that the value/shares
represented by the Corrective Share Issuance was/were fully earned by Consultant
as of August 20, 2019.

 

3.In consideration for Consultant agreeing to provide services for the First
Amended Term, Company further agrees to immediately and irrevocably issue to
Consultant an additional Five Million (5,000,000) shares of TGHI common stock
(“Further Share Issuance”).

 

4.Upon receipt of the Corrective Share Issuance and Further Share Issuance,
Consultant shall continue to perform all of the Consulting Services set forth in
the Agreements through the First Amended Term.

 

5.The Parties agree to further review any additional services performed or that
the Company may require beyond the First Amended Term prior to September 15,
2020.

 

6.RATIFICATION. Except as amended, modified or expanded hereby, the Original
Agreement and all of the relevant terms and provisions thereof are hereby
ratified and confirmed for all purposes and in all respects. This Amended
Agreement may be executed in several counterparts, each of which shall be deemed
an original and shall constitute one and the same instrument.

 

Company represents and warrants that all of the shares delivered to Consultant
as compensation hereunder shall be or have been validly issued, fully paid and
non- assessable and that the Company’s Board of Directors has or shall have duly
authorized the issuance and transfer thereof to Consultant.

 

IN WITNESS WHEREOF, the Officers below have each caused this Amended Agreement
to be executed as of the Effective Date.

 

Catalyst Corporate Services, LLC   Touchpoint Group Holdings, Inc.       By: /s/
Scott Mahoney   By: /s/ Mark White Name:  Scott Mahoney   Name:  Mark White
Title: CEO   Title: CEO

 

 

 

 

